Citation Nr: 1519796	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bronchitis/asthma.

2.  Entitlement to a disability rating in excess of 10 percent for a left foot bunionectomy.

3.  Entitlement to a disability rating in excess of 10 percent for a right foot bunionectomy.

4.  Entitlement to a disability rating in excess of 10 percent prior to April 23, 2014, and in excess of 30 percent as of April 23, 2014, for migraine headaches.

5.  Entitlement to a compensable disability rating prior to April 23, 2014, and a disability rating in excess of 10 percent as of April 23, 2014, for recurrent right ankle sprains.

6.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine, including separate evaluations for associated radiculopathies.

7.  Entitlement to a disability rating in excess of 10 percent for chronic cervical strain.

8.  Entitlement to a disability rating in excess of 10 percent for a left shoulder strain. 

9.  Entitlement to service connection for constipation.

10.  Entitlement to service connection for depression.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to an effective date prior to July 2, 2007, for the assignment of a 20 percent evaluation for degenerative joint disease of the lumbar spine.

13.  Entitlement to an effective date prior to July 2, 2007, for the assignment of a 10 percent evaluation for a left foot bunionectomy.

14.  Entitlement to an effective date prior to July 2, 2007, for the assignment of a 10 percent evaluation for a right foot bunionectomy.

15.  Entitlement to an effective date prior to July 2, 2007, for the assignment of a 10 percent evaluation for migraine headaches.

16.  Entitlement to an effective date prior to July 2, 2007, for the assignment of a 10 percent evaluation for a left shoulder strain.



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to June 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Her case is currently under the jurisdiction of the VA RO in Roanoke, Virginia.

A February 2015 rating decision from the Roanoke RO increased the Veteran's evaluations for migraine headaches and the right ankle and assigned separate evaluations for radiculopathy of the bilateral lower extremities.  As the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The issues have been recharacterized above.

The Veteran's January 2009 VA Form 9 also indicated disagreement with the denials of service connection for constipation, depression, and tinnitus, and the effective dates assigned for the increased ratings for the lumbar spine, left and right feet, migraines, and left shoulder.  As this statement was received within one year of the March and September 2008 rating decisions, it constitutes a valid and timely notice of disagreement (NOD).  However, the RO has not issued a statement of the case (SOC) for any of these issues.  Because the filing of an NOD initiates appellate review, the appeals for service connection for constipation, depression, and tinnitus and earlier effective dates for the assignment of increased ratings for the lumbar spine, left and right feet, migraines, and left shoulder must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for bronchitis/asthma and increased ratings for the lumbar spine, cervical spine, and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a rating decision dated in November 2002, the Veteran's claim of entitlement to service connection for bronchitis/asthma was denied on the basis that there was no evidence that the Veteran had been diagnosed with bronchitis or asthma; although the Veteran submitted a notice of disagreement, she did not perfect an appeal. 

2.  Evidence submitted subsequent to the RO's November 2002 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bronchitis/asthma.

3.  For the entire period on appeal, the Veteran's service-connected left foot disability is manifested by post-operative hallux valgus.

4.  For the entire period on appeal, the Veteran's service-connected right foot disability is manifested by post-operative hallux valgus.

5.  Prior to April 23, 2014, the Veteran's service-connected migraine headaches were manifested by characteristic prostrating attacks that occurred no more frequently than one in two months.

6.  As of April 23, 2014, the Veteran's service-connected migraine headaches are manifested by characteristic prostrating attacks that occur frequently, but are not productive of severe economic inadaptability.

7.  Prior to April 23, 2014, the Veteran's service-connected right ankle disability did not result in moderate limitation of motion, including due to pain.  

8.  As of April 23, 2014, even in consideration of her complaints of pain, pain on motion, and functional loss, the Veteran's service-connected right ankle disability resulted in no more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying service connection for bronchitis/asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bronchitis/asthma has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for a service-connected left foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).

4.  The criteria for the assignment of a disability rating in excess of 10 percent for a service-connected right foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).

5.  Prior to April 23, 2014, the criteria for a disability rating in excess of 10 percent for service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2014).

6.  As of April 23, 2014, the criteria for a disability rating in excess of 30 percent for service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2014).

7.  Prior to April 23, 2014, the criteria for a compensable disability rating for service-connected recurrent right ankle sprains have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5271 (2014).

8.  As of April 23, 2014, the criteria for a disability rating in excess of 10 percent for service-connected recurrent right ankle sprains have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With regard to the claims decided herein, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records, VA examination reports, and service treatment records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

The record indicates that the Veteran underwent VA examinations to address her increased rating claims in September 2007 and April 2014.  The reports from those examinations have been included in the claims file for review.  The examinations each involved a review of the claims file, a thorough examination of the Veteran, the Veteran's lay history, and conclusions that was supported by sufficient rationale.  Therefore, the Board finds that the examinations of record are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's service-connected disabilities decided herein since the April 2014 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


New and Material Evidence

Service connection for bronchitis/asthma was originally denied in November 2002 rating decision.  The RO essentially determined that the evidence did not show a diagnosis of bronchitis or asthma.  Although the Veteran initiated an appeal by filing a notice of disagreement, she did not perfect this appeal after receiving a statement of the case.  The November 2002 rating decision is the last final prior denial of the bronchitis/asthma claim.

Subsequent to the November 2002 rating decision, the Veteran submitted private and VA treatment records.  A November 2011 private treatment record notes a diagnosis of acute bronchitis and a March 2005 VA treatment record lists a previous medical history including bronchitis.  These diagnoses satisfy the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Left and Right Feet

The Veteran's service-connected left and right foot disabilities are each currently evaluated as 10 percent disabling under Diagnostic Code 5280.  She seeks a higher rating for each foot.

Under Diagnostic Code 5280, a 10 percent evaluation is assigned for unilateral hallux valgus that has been operated on with resection of the metatarsal head or that is severe, if it is equivalent to amputation of the great toe.  10 percent is the maximum schedular evaluation available under Diagnostic Code 5280.  As such, the only way for the Veteran to receive an evaluation in excess of 10 percent is to qualify for such an evaluation under an alternative diagnostic code relating to the feet.

The Veteran has been afforded two VA examinations in association with her increased rating claims.  Both examiners noted her history of bilateral bunionectomies and specifically found that she did not have flatfoot, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  Although they noted surgical scars, the scars did not demonstrate tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  The only additional foot disorder noted was a left heel spur noted by the April 2014 examiner.  However, there is no indication that this is necessarily related to her hallux valgus or, if so, that it results in a separately compensable foot disability.  Significantly, the examiner found that the Veteran did not have any other moderate, moderately severe, or severe foot injuries.

As the Veteran is receiving the maximum schedular evaluation under her current diagnostic code and there is no indication that a different diagnostic code or separate evaluation is warranted, an evaluation in excess of 10 percent cannot be assigned for either foot at any time throughout the appeals period.  The assignment of staged ratings is also not warranted.  See Hart, supra.

In making this conclusion, the Board has specifically considered whether the Veteran's bilateral foot disorder may be better rated under 38 C.F.R. § 4.71a, DC 5284, which addresses non-specific foot injuries.  When determining whether DC 5284 is "more appropriate" than DC 5276, the Court of Appeals for Veteran's Claims has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disorder being considered is specific to bilateral bunionectomies, and DC 5280 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue, and also provides specific guidance as to how symptoms of this disability are to be evaluated.

On the other hand, DC 5284 pertains only to "foot injuries," which the Board finds to be less specific and more general.  Also, the Veteran's bilateral bunionectomies are not the result of a foot injury.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that DC 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there are specific diagnostic codes to evaluate bunionectomies, consideration of other diagnostic codes (particularly DC 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 10 percent under Diagnostic Code 5280 is not warranted at any time during the appeals period for the Veteran's right or left foot disabilities.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Migraines

The Veteran's service-connected migraines are currently evaluated as 10 percent disabling prior to April 23, 2014, and 30 percent disabling as of April 23, 2014, under Diagnostic Code 8100. 

Under Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."

The Veteran was first examined in conjunction with her increased rating claim in September 2007.  At that time, she reported headache attacks occurring as often as three times per year and lasting one day per episode.  She indicated that she has to stay in bed and is unable to do anything during these headaches.  The examiner diagnosed her with migraines.

The Veteran was more recently examined for her headaches in April 2014.  At that time, she reported experiencing headaches with pain, nausea, vomiting, light and sound sensitivity, and changes in vision one to three times per month, lasting one day per episode.  The examiner found these episodes qualified as characteristic prostrating attacks of migraine headache pain.  He noted that she was unable to work during a flare up of her migraines and this resulted in about two weeks per month of missed work.  

The claims file also includes VA and private treatment records that are consistent with the VA examinations.  Notably, none of these records shows more frequent migraine attacks than noted by the VA examiners.  Further, the Veteran's own lay statements do not claim more frequent headaches.

Prior to April 23, 2014, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent for her service-connected migraine headaches.  There is no evidence indicating that the Veteran experienced migraines once per month prior to the April 2014 VA examination.  In fact, at the earlier VA examination, the Veteran herself reported only experiencing up to three migraines per year.  Without evidence of more frequent migraine attacks, an increased rating cannot be granted for this period.

For the period since April 23, 2014, the Board also finds that the Veteran does not meet the criteria for a disability rating in excess of 30 percent for her service-connected migraine headaches.  In order to receive an increased rating of 50 percent, the evidence would have to show that her headaches are productive of severe economic inadaptability.  This is simply not the case.  Although the April 2014 examiner noted that the Veteran misses as much as two weeks per month of work, there is no indication that this has resulted in a change to her work schedule, exhaustion of sick leave, loss of employment, or any other indication of possible severe economic inadaptability.  Without such evidence, an increased rating cannot be granted for this period either.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the neurological system, but finds that they are inapplicable in this case.  38 C.F.R. § 4.124a, Diagnostic Codes 8000-8914 (2014).  The Veteran is specifically service connected for migraines.  Other diagnostic codes are not relevant and an increased rating cannot be granted under another diagnostic code.

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 percent and 30 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent prior to April 23, 2014, and in excess of 30 percent as of April 23, 2014, for migraine headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz, supra.

Right Ankle

The Veteran's service-connected recurrent right ankle sprains are currently evaluated as 0 percent disabling prior to April 23, 2014, and 10 percent disabling as of April 23, 2014, under Diagnostic Code 5271.  She seeks a higher rating.

Diagnostic Code 5271 provides the criteria for rating limitation of motion of the ankle.  Normal range of motion for the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limited motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id; see also 38 C.F.R. § 4.59 (2014) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2014).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's right ankle was first examined in conjunction with this claim in September 2007.  Although the Veteran made several complaints regarding her left ankle, there are no specific complaints regarding her right ankle.  She indicated that she was able to function with medication and that her only functional impairment was a limitation in prolonged ambulation.  The examiner observed no edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, or deformity.  Range of motion testing showed 20 degrees of dorsiflexion and 45 degrees of plantar flexion with no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner also noted that there was no indication of malunion to the os calcis or of the astragalus.  X-rays were within normal limits.  The examiner diagnosed the Veteran with left ankle strain, but did not provide any right ankle diagnosis.  

The Veteran was more recently examined in April 2014.  At that time, she complained of pain and swelling with walking and standing.  Range of motion testing showed 45 or greater degrees of plantar flexion with painful motion at 40 degrees and 20 or greater degrees of dorsiflexion with no objective evidence of painful motion.  Her right ankle range of motion was not additionally limited by repetitive use and her only functional impairment was pain on movement.  The examiner concluded that pain during a flare up limited her plantar flexion by approximately 5 degrees.  The examiner found no pain on palpation, muscle strength problems, laxity, ankylosis, or other ankle conditions.  X-rays were normal.

The medical evidence also includes VA treatment records that discuss the Veteran's right ankle disability and are generally consistent with the VA examinations.  Significantly, there are no notations of more limited motion.  In fact, a December 2007 private treatment record showing treatment for a right ankle sprain noted no swelling or painful motion.  

In addition to the medical evidence, the Veteran has submitted personal statements reiterating her complaints of pain.  These are also consistent with the medical evidence of record.

Prior to April 23, 2014, the evidence of record does not establish that the Veteran's service-connected right ankle disability warrants a compensable evaluation under Diagnostic Code 5271.  There was no evidence of limited motion at that time, including due to pain.  Significantly, the December 2007 private treatment record, noting a period of increased symptoms, found no painful motion.  Without evidence of moderate or marked limitation of motion, including due to pain, a compensable evaluation cannot be granted under the Veteran's currently assigned diagnostic code.

As of April 23, 2014, the evidence of record does not establish that the Veteran's service-connected right ankle disability warrants more than a 10 percent disability rating under Diagnostic Code 5271.  There is also no evidence of marked limitation of motion.  Rather, the only limitation of motion found in the medical evidence is plantar flexion limited by 5 degrees.  As normal plantar flexion is a 45 degree range of motion, 5 degrees certainly cannot qualify as marked.  Without evidence of marked limitation of motion, including due to pain, an evaluation in excess of 10 percent cannot by granted under the Veteran's currently assigned diagnostic code.

Additionally, there is no indication that the Veteran's right ankle disability warrants an increased rating under any other diagnostic code relating to the ankles.  The claims folder contains no medical evidence indicating that the Veteran's right ankle disability is manifested by ankylosis of the ankle or subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, an increased rating cannot be assigned under Diagnostic Codes 5270 or 5272 through 5274.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274 (2014).  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right ankle symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  The assignment of additional staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a compensable disability rating prior to April 23, 2014, and in excess of 10 percent as of April 23, 2014, for recurrent right ankle sprains must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz, supra.

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's bilateral foot disabilities and migraine headaches specifically contemplate her symptoms.  Additionally, the rating criteria contemplate her complaints of right ankle pain and limited range of motion due to pain.  38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that any of the Veteran's service-connected disabilities decided herein presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Referral of any of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for bronchitis/asthma has been received, the application to reopen is granted, and the claim is reopened.

Entitlement to a disability rating in excess of 10 percent for a left foot bunionectomy is denied.

Entitlement to a disability rating in excess of 10 percent for a right foot bunionectomy is denied.

Entitlement to a disability rating in excess of 10 percent for migraine headaches, prior to April 23, 2014, is denied.

Entitlement to a disability rating in excess of 30 percent for migraine headaches, as of April 23, 2014, is denied.

Entitlement to a compensable disability rating for recurrent right ankle sprains, prior to April 23, 2014, is denied.

Entitlement to a disability rating in excess of 10 percent for recurrent right ankle sprains, as of April 23, 2014, is denied.

REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's January 2009 NOD with the denials of service connection for constipation, depression, and tinnitus, and effective dates assigned for the increased ratings for the lumbar spine, left and right feet, migraines, and left shoulder.  Therefore, the issues of entitlement to service connection for constipation, depression, and tinnitus and earlier effective dates for the assignment of increased ratings for the lumbar spine, left and right feet, migraines, and left shoulder must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the Veteran's low back, neck, and left shoulder claims, she submitted a release of information for private treatment records from National Spine and Pain Center in May 2014, indicating she had received treatment for back and neck pain.  No attempt has been made to obtain these records.  On remand, the AOJ should attempt to obtain these and any other relevant outstanding treatment records.  The Board notes that the Veteran's release only specifies treatment for the back and neck, not the left shoulder.  However, given the proximity of the shoulder and neck disabilities, the Board will defer adjudication until these treatment records are obtained.

With regard to the Veteran's bronchitis/asthma claim, the September 2007 and April 2014 examiners both failed to provide nexus opinions as they concluded that the Veteran did not have a current diagnosis of bronchitis or asthma.  However, a November 2011 private treatment record notes a diagnosis of acute bronchitis and a March 2005 previous medical history notes bronchitis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").  This claim must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case regarding her appeal of the denials of service connection for constipation, depression, and tinnitus, and the effective dates assigned for the increased ratings for the lumbar spine, left and right feet, migraines, and left shoulder.  She should be advised of the time period in which to perfect an appeal, and if she perfects an appeal, the claim(s) should then be returned to the Board for further appellate consideration.

2.  Obtain all treatment records from the VA Medical Center in Washington, DC, since September 2013, as well as from any VA facility from which the Veteran has received treatment.

Also, attempt to obtain and associate with the claims file all treatment records from National Spine and Pain Center, identified in the Veteran's May 2015 signed release of information (VA Form 21-4142).  Obtain a new release of information as needed.  

3.  The AOJ shall obtain an addendum opinion from the April 2014 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner should review pertinent documents in the Veteran's claims file, including the above-referenced treatment records showing diagnoses of bronchitis.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should identify all current respiratory disorders, including any that may have resolved during the appeals, and then state whether it is at least as likely as not (a 50 percent probability or greater) that any of these disorder(s) are the result of her military service, including any exposures in Korea.  The examiner is reminded that acute bronchitis has been diagnosed during the appeals period and that an opinion must be provided even if it has since resolved.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation should be provided stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After she has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


